DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because Figures 9, 10 and 15 lack a label on the y-axis.  Figures 9, 10, and 15 should state “Rating” on the y-axis, similar to Figure 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 22, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims a composition comprising “one or more steviol glycosides”, where the one or more steviol glycosides comprise rebaudioside A and rebaudioside B (emphasis Examiner).  It is unclear if the composition must comprise rebaudioside A and B, or if the composition need only comprise one (i.e., one or more) steviol glycoside to meet claim 1.  For purposes of examination, both rebaudiosides A and B will be needed to meet claim 1.
Claim 14 claims the composition of claim 1 is prepared by the hydrolysis of a raw material comprising rebaudioside A.  It is unclear how the composition of claim 1, which includes one or more salts and one or more sweeteners, including sweeteners that are synthetic sweeteners or obtained from plants that are not Stevia rebuadiana, would be obtained by hydrolysis of a raw material comprising rebaudioside A.  For purposes of examination, it will be the one or more steviol glycosides of claim 1 that are prepared by the hydrolysis of a raw material comprising rebaudioside A.
Claim 22 similarly claims the composition of claim 17 is prepared by the hydrolysis of a raw material comprising stevioside.  It is unclear how the composition of claim 17, which includes one or more salts and one or more sweeteners, including sweeteners that are synthetic sweeteners or obtained from plants that are not Stevia rebuadiana, would be obtained by hydrolysis of a raw material comprising stevioside.  For purposes of examination, it will be the one or more steviol glycosides of claim 17 that are prepared by the hydrolysis of a raw material comprising stevioside.    

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 18, 19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (WO 2012/082677; Foreign Patent Document 40 on 13 page IDS filed 12/23/2021) in view of Prakash et al. (US 2007/0128311; US Patent Application Publication 11 on 13 page IDS filed 12/23/2021).
Regarding claims 1 and 4, Carlson et al. teach a composition comprising one or more steviol glycosides, where the steviol glycosides comprise rebaudioside A and rebaudioside B [0051].  The sweetener compositions of Carlson et al. are taught to further comprise a bulking agent or high intensity sweetener and salts [0059].
Bulking agents taught by Carlson et al. include the claimed erythritol, xylitol, sucrose, dextrose and galactose [0060].  High intensity sweeteners include the claimed  thaumatin, sucralose and acesulfame K [0062].  
Therefore, it would have been obvious to have combined rebaudiosides A and B with a natural or synthetic sweetener as claimed, as Carlson et al. the same sweeteners are known to be combined with rebaudiosides A and B in order to provide a sweetening composition.
While Carlson et al. teach their composition comprising salts, they are silent as to the type of salts present.
Prakash et al. teach inorganic salts, including sodium chloride, potassium chloride, magnesium sulfate and sodium bicarbonate, as sweet taste improving.  They state that the inclusion of the salt improves the sweet taste of a natural high potency sweetener [0115].
Therefore, where Carlson et al. teach a composition comprising rebaudiosides A and B in combination with an additional sweetener and salts, it would have been obvious to have included a salt as claimed, as Prakash et al. teach the claimed inorganic salts improve the sweet taste of natural high potency sweeteners.  Further, the inclusion of the salt would have required no more than routine experimentation and is not considered to provide an unexpected result where the prior art and the instant invention are both using the salt in combination with a natural high potency sweetener to improve the taste of the resultant composition.
Regarding claim 2, Carlson et al. teach that the reb A and reb B blend can include additional steviol glycosides including rebaudiosides C, D, E, F, rubusoside and dulcoside [0046].
Regarding claim 3, Carlson et al. teach the combination of reb A and reb B can be at least 98% of the glycosides in the composition [0046, 0048].
Regarding claim 5, the composition of Carlson et al. is a sweetening composition [0049].
Regarding claims 6 and 8-12, modified Carlson et al. teach a composition as detailed above with regard to claim 1.  Carlson et al. do not teach the amounts of the different components as claimed.  However, they do teach that the rebaudioside blend provide a sucrose equivalent value of 7.2 or greater in the sweetener composition [0051].  Therefore, depending on the resultant sweetness desired in the final composition, one of ordinary skill would have been able to have arrived at compositions comprising amounts of rebaudioside A, B, salts and additional sweeteners as claimed through no more than routine experimentation.  
Regarding claims 7 and 8, Carlson et al. teaches reb A is 40 to 85% of the glycosides in the glycoside blend, and reb B is 15 to 60% in  the glycoside blend, both ranges falling within the claimed ranges.
Regarding claim 9, modified Carlson et al. teach a composition as detailed above with regard to claim 15.  Carlson et al. do not teach the amounts of the different components as claimed.  However, they do teach that the rebaudioside blend provide a sucrose equivalent value of 7.2 or greater in the sweetener composition [0051].  Therefore, depending on the resultant sweetness desired in the final composition, one of ordinary skill would have been able to have arrived at compositions comprising amounts of rebaudioside A, B, salts and additional sweeteners as claimed through no more than routine experimentation.
Further, Prakash et al. teach about 25 to 5,000 (0.5%) ppm inorganic salt to be present in the sweetener compositions [0881], overlapping the claimed range.  Prakash et al. also teach compositions comprising an amount of natural or synthetic sweetener falling within the claimed ranges (e.g., Examples E4-E10).  Therefore, it would have been obvious to have combined an amount of salt and/or natural or synthetic sweetener with steviol glycosides as claimed, as all of the claimed components are taught to be combined in the prior art and in amounts consistent with the claimed amounts to provide sweetener compositions.
Regarding claim 14, Carlson et al. does not teach the compositions being prepared by hydrolysis of a raw material comprising rebaudioside A.  However, claim 14 is a product by process claim.  Patentability does not depend on method of production, rather the product made.  Where modified Carlson et al. teaches a composition to meet claim 1, the different method of making does not make the claimed product patentable over the prior art.
Regarding claims 15 and 16, Carlson et al. in view of Prakash et al. teaches a sweetening composition comprising rebaudiosides A and B, salts and additional sweeteners as detailed above with regard to claim 1.
Carlson et al. do not teach the one or more steviol glycosides comprise from 20 to 99 wt. % of the composition.  However, Carlson et al. do teach that the rebaudioside blend provide a sucrose equivalent value of 7.2 or greater in the sweetener composition [0051].  Therefore, depending on the resultant sweetness desired in the final composition, one of ordinary skill would have been able to have arrived at compositions comprising amounts of steviol glycosides as claimed through no more than routine experimentation.
Regarding claim 18, Prakash et al. teach inorganic salts, including sodium chloride, potassium chloride, magnesium sulfate and sodium bicarbonate, as sweet taste improving.  They state that the inclusion of the salt improves the sweet taste of a natural high potency sweetener [0115].
Regarding claim 19, modified Carlson et al. teach a composition as detailed above with regard to claim 15.  Carlson et al. do not teach the amounts of the different components as claimed.  However, they do teach that the rebaudioside blend provide a sucrose equivalent value of 7.2 or greater in the sweetener composition [0051].  Therefore, depending on the resultant sweetness desired in the final composition, one of ordinary skill would have been able to have arrived at compositions comprising amounts of rebaudioside A, B, salts and additional sweeteners as claimed through no more than routine experimentation.
Further, Prakash et al. teach about 25 to 5,000 (0.5%) ppm inorganic salt to be present in the sweetener compositions [0881], overlapping the claimed range.  Prakash et al. also teach compositions comprising an amount of natural or synthetic sweetener falling within the claimed ranges (e.g., Examples E4-E10).  Therefore, it would have been obvious to have combined an amount of salt and/or natural or synthetic sweetener with steviol glycosides as claimed, as all of the claimed components are taught to be combined in the prior art and in amounts consistent with the claimed amounts to provide sweetener compositions.
Regarding claims 23-26, modified Carlson et al. teach compositions as detailed above with regard to claims 1 and 15.  The compositions of modified Carlson et al. are taught for inclusion in food and beverage compositions [0066],which is considered to rendered obvious inclusion of the sweetener composition in any of the specifically claimed foodstuffs and beverages.  Therefore, where modified Carlson et al. teach the inclusion of their compositions in foodstuffs and beverages as claimed, it would have been obvious to have admixed the sweetening compositions of modified Carlson et al. with the foodstuffs/beverages in order to prepare the claimed orally consumable compositions.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a suitably sweetened orally consumable composition.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2007/0128311; US Patent Application Publication 11 on 13 page IDS filed 12/23/2021).
Regarding claims 1, 2, 4 and 5, Prakash et al. teach a natural sweetening composition comprising one or more steviol glycosides, one or more polyol additives including erythritol, and mannitol, and one or more inorganic salts including sodium chloride, potassium chloride, magnesium sulfate and sodium bicarbonate [0851].  Prakash et al. teach that “particularly desirable” embodiments of their invention include combinations with rebaudiosides A, B, C, E and F, as well as dulcoside A, stevioside and steviolbioside [0068]. Therefore, it would have been obvious to have selected rebaudiosides A and B, as well as an additional steviol glycoside as claimed, for inclusion in a sweetening composition as the claimed steviol glycosides were known in the art well before the instant invention to be included in sweetening compositions.
Regarding claim 3, Prakash et al. teach a range of rebaudioside A of about 50 to 99.5% of the steviol glycosides in their composition, and rebaudioside B present at about 1 to 8% [0068-0069].  Therefore, it would have been obvious to have provided a composition where rebaudiosides A and B comprise about 100% of the total steviol glycosides in the composition as Prakash et al. allow for these two rebaudiosides to be 100% of the steviol glycosides.
Regarding claims 6 and 10-12, Prakash et al. disclose the amounts or concentrations of Rebaudioside A and Rebaudioside B within the combination of high potency sweeteners, wherein rebaudioside A is present in the combination of steviolglycosides in an amount in the range of about 50 to about 99.5 weight percent of the combination of high-potency sweeteners and rebaudioside B is present in the combination of high-potency sweeteners in an amount in the range of about 1 to about 8 weight percent [0069]-[0070].  Prakash et al. do not specifically disclose the amounts of steviol glycosides in the composition.
However, Prakash et al. also disclose specific embodiments wherein the inorganic  salt additive (salt) is present in an amount of about 25 (0.0025%) to 5,000 ppm (0.5%) of the composition [0881], the carbohydrate additive is present from about 1,000 (0.1%) to about 100,000 ppm (10%) [0876], and the polyol additive is present from about 400 (0.04%) to about 80,000 ppm (8%) [0882].  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). Therefore, where Prakash et al. teach high potency sweetener compositions, wherein each of the above high potency sweeteners and sweet taste improving ingredients affect both the taste and flavor profile of the overall composition and where Prakash et al. state that “One of ordinary skill in the art, with the teachings of the present invention, may arrive at all the possible combinations of the NHPS and sweet taste improving compositions.” [0153] , one of ordinary skill in the art would have found it obvious to optimize the concentration of the steviol glycosides, salt and additional sweetener included in the composition through no more than routine experimentation in order to arrive at a sweetener composition as claimed with desirable taste and flavor properties.
Regarding claims 7 and 8, Prakash et al. teach a range of rebaudioside A of about 50 to 99.5% of the steviol glycosides in their composition, and rebaudioside B present at about 1 to 8% [0068-0069].  These ranges fall within the claimed ranges.  
Regarding claim 9, Prakash et al. teach about 25 to 5,000 (0.5%) ppm inorganic salt to be present in the sweetener compositions [0881], overlapping the claimed range.  
Regarding claim 13, where Prakash et al. teach all both rebaudiosides A and B as sweeteners contemplated for their invention [0068-0070], as well as glucose as a sweet taste improving carbohydrate for use in their invention [0143], and sodium chloride as a sweet taste improving inorganic salt additive [0015], it would have been obvious to have combined these four components as claimed in order to provide the predictable result of a sweetening composition.  This would have required no more than routine experimentation, as the claimed components are all taught by the prior art to be included in sweetening compositions and Prakash et al. specifically state that “One of ordinary skill in the art, with the teachings of the present invention, may arrive at all the possible combinations of the NHPS and sweet taste improving compositions.” [0153].
Regarding claim 14, Prakash et al. does not teach the compositions being prepared by hydrolysis of a raw material comprising rebaudioside A.  However, claim 14 is a product by process claim.  Patentability does not depend on method of production, rather the product made.  Where Prakash et al. teaches a composition to meet claim 1, the different method of making does not make the claimed product patentable over the prior art.
Regarding claims 15 and 18, Prakash et al. teach a natural sweetening composition comprising one or more steviol glycosides, one or more polyol additives including erythritol,  and mannitol, and one or more inorganic salts including sodium chloride, potassium chloride, magnesium sulfate and sodium bicarbonate [0851].  Prakash et al. do not teach the one or more steviol glycosides comprises an amount of the composition as claimed.  However, where both Prakash et al. and the instant claims are to a sweetener composition comprising the same components, one of ordinary skill, through no more than routine experimentation, would have been able to have combined components to have arrived at the claimed composition.
Regarding claim 16, the at least one natural high potency sweetener taught by Prakash et al. includes rebaudioside A and stevioside [0850].  Prakash et al. also teach that “particularly desirable” embodiments of their invention include combinations with rebaudiosides A, B, C, E and F, as well as dulcoside A, stevioside and steviolbioside [0068]. Therefore, it would have been obvious to have selected a steviol glycoside as claimed for inclusion in a sweetening composition as the claimed steviol glycosides were known in the art well before the instant invention to be included in sweetening compositions.
Regarding claim 17, where both stevioside and steviolbioside are taught by Prakash et al. as sweeteners contemplated for their invention [0068], it would have been obvious to have included both stevioside and steviolbioside in a sweetening composition as the claimed steviol glycosides were known in the art well before the instant invention to be included in sweetening compositions.
Regarding claim 19, Prakash et al. teach about 25 to 5,000 (0.5%) ppm inorganic salt to be present in the sweetener compositions [0881], overlapping the claimed range.  Prakash et al. also teach compositions comprising an amount of natural or synthetic sweetener falling within the claimed ranges (e.g., Examples E4-E10).  Therefore, it would have been obvious to have combined an amount of salt and/or natural or synthetic sweetener with steviol glycosides as claimed, as all of the claimed components are taught to be combined in the prior art and in amounts consistent with the claimed amounts to provide sweetener compositions.
Regarding claim 20, Prakash et al. do not specifically teach stevioside and steviolbioside in a sweetening composition in amounts as claimed.  Prakash et al. do teach about 25 to 5,000 (0.5%) ppm inorganic salt to be present in the sweetener compositions [0881], overlapping the claimed range.  Prakash et al. also teach compositions comprising an amount of natural or synthetic sweetener falling within the claimed ranges (e.g., Examples E4-E10).  Therefore, where Prakash et al. is directed to sweetening compositions, and teaches that both stevioside and steviolbioside are known to be included in sweetening compositions, given the small amounts of salts and additional sweeteners taught to be included, it would have been obvious to have included an amount of both stevioside and steviolbioside as claimed in order to provide the predictable result of a sweetening composition.
Regarding claim 21, where Prakash et al. teach all both stevioside and steviolbioside as sweeteners contemplated for their invention [0068], as well as glucose as a sweet taste improving carbohydrate for use in their invention [0143], and sodium chloride as a sweet taste improving inorganic salt additive [0015], it would have been obvious to have combined these four components as claimed in order to provide the predictable result of a sweetening composition.  This would have required no more than routine experimentation, as the claimed components are all taught by the prior art to be included in sweetening compositions.
Regarding claim 22, Prakash et al. does not teach the compositions being prepared by hydrolysis of a raw material comprising stevioside.  However, claim 22 is a product by process claim.  Patentability does not depend on method of production, rather the product made.  Where Prakash et al. teaches a composition to meet claim 17, the different method of making does not make the claimed product patentable over the prior art.
Regarding claims 23-26, Prakash et al. teach compositions as detailed above with regard to claims 1 and 15.  The compositions of Prakash et al. are taught for inclusion in virtually any orally ingestible composition to provide a sweetening effect, including all of the claimed beverages, broth, candy, confection, dessert or snack [0046, 0908].  Therefore, where Prakash et al. teach the inclusion of their compositions in foodstuffs and beverages as claimed, it would have been obvious to have admixed the sweetening compositions of Prakash et al. with the foodstuffs/beverages in order to prepare the claimed orally consumable compositions.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a suitably sweetened orally consumable composition.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 18, 19 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,357,052. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are to a composition comprising 70-80 wt. % reb A, 10-20 wt. % reb B, 0.1-5 wt. % salt and 1-10 wt. % natural or synthetic sweeteners, where the salts and natural or synthetic sweeteners in the patented claims are the same as the instant claims.  The ranges of the patented claims for the amounts of the different components fall within and therefore anticipate instant claims 1-16, 18 and 19.  The patented claims do not recite orally consumable compositions comprising  the sweetening compositions.  However, it would have been obvious to one of ordinary skill to have included a sweetening composition in orally consumable compositions in order to sweeten the orally consumable composition.  Therefore, one of ordinary skill would have been able to have arrived at the instant claims from the patented claims.

Claims 1-19 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,241,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are to a method of improving the sensory profile of a sweetened composition to provide a final composition comprising 70-85 wt. % reb A, 10-25 wt. % reb B, 0.1-5 wt. % salt and 1-10 wt. % natural or synthetic where the salts and natural or synthetic sweeteners in the patented claims are the same as the instant claims.  The ranges of the patented claims for the amounts of the different components fall within instant claims 1-16, 18 and 19.  The patented claims recite glucose, sodium chloride, stevioside and steviolbioside for inclusion in the final composition.  The patented claims do not recite orally consumable compositions comprising  the sweetening compositions.  However, it would have been obvious to one of ordinary skill to have included a sweetening composition in orally consumable compositions in order to sweeten the orally consumable composition.  Therefore, one of ordinary skill would have been able to have arrived at the instant claims from the patented claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791